DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/22 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0136556 A1) in view of Ledvina et al. (US 2019/0135229 A1).

Consider claim 1, Lee teaches a method (abstract) comprising: 
providing the UWB ranging parameters to the mobile device via a second radio communication (Fig. 4, step s410 and paragraph 67, 70 and 76, transmit ranging parameter using wifi or Bluetooth); and 
triggering, via a third radio communication, the mobile device to perform UWB ranging with a UWB anchor (Fig. 4, step s420 and paragraph 77, ranging initiating message is transmitted in a different radio communication as when transmit the ranging parameter).
Lee does not teach obtaining, from a mobile device via a first radio communication, a query for ultra-wideband (UWB) ranging parameters.
Ledvina further teaches obtaining, from a mobile device via a first radio communication, a query for ultra-wideband (UWB) ranging parameters (paragraph 5, 29-30 and 104, a mobile device sends a ranging request message including request the number of UWB devices and a UWB device descriptor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of perform proper action using the UWB ranging result.
 
Consider claims 15 and 18, claims 15 and 18 having similar limitations as claim 1. Therefore, claims 15 and 18 are rejected for the same reasons claim 1 is rejected.

Consider claim 2, Lee also teaches wherein the third radio communication is a Bluetooth radio communication (paragraph 67, the communication can be a bluetooth).

Consider claims 3, 16 and 19, Lee also teaches wherein the triggering is performed by broadcasting a Bluetooth Universally Unique Identifier (UUID) indicating a UWB ranging instruction to the mobile device (paragraph 67, Bluetooth is used to initiate the UWB ranging).

Consider claims 4, 17 and 20, Lee also teaches wherein the UWB ranging instruction includes a first plurality of bits identifying a UWB channel number, a second plurality of bits identifying a ranging duration value, one or more third bits identifying a ranging end mode; and a fourth plurality of bits identifying a UWB Media Access Control (MAC) address for the UWB anchor (paragraph 22, 67 and 70).


Consider claim 5, Lee also teaches wherein the first radio communication and the second radio communication are each an Institute of Electrical and Electronics Engineers (IEEE) 802.11 radio communication (paragraph 67, the communication can be a wifi which is IEEE 802.11).

Consider claim 6, Lee also teaches wherein providing the UWB ranging parameters to the mobile device triggers the mobile device to enable a Bluetooth radio on the mobile device (paragraph 67, Bluetooth needs to be enabled to transmit).

Consider claim 11, Lee also teaches providing updated UWB ranging parameters to the mobile device via a fourth radio communication (Fig. 5, step 515).

Consider claim 12, Lee also teaches wherein the fourth radio communication is Bluetooth radio communication and the updated UWB ranging parameters are provide to the mobile device via a Bluetooth unicast transmission to the mobile device (paragraph 67).

Consider claims 13 and 21, Lee also teaches wherein the UWB ranging parameters include one or more of: a group index identifying a group of UWB anchors for a geographic area, wherein the UWB anchor is a member of the group of UWB anchors for the geographic area; a ranging group index for the mobile device; common UWB ranging parameters applicable to all UWB anchors of the group of UWB anchors; and a security key to enable encryption of UWB ranging data exchanged between the mobile device and the UWB anchor (paragraph 67, MAC address).

Consider claim 14, Lee does not teach providing location information for the mobile device as a result of the UWB ranging.
Ledvina further teaches providing location information for the mobile device as a result of the UWB ranging (Fig. 9, step 970, the distance information is provided to the other device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of perform proper action using the UWB ranging result.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             12/5/22